

117 HR 1079 : Desert Locust Control Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1079IN THE SENATE OF THE UNITED STATESJuly 21, 2021 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo establish an interagency working group to develop a comprehensive, strategic plan to control locust outbreaks in the East Africa region and address future outbreaks in order to avert mass scale food insecurity and potential political destabilization, and for other purposes.1.Short titleThis Act may be cited as the Desert Locust Control Act.2.Statement of policyIt is the policy of the United States to prioritize efforts to control the ongoing desert locust outbreak in East Africa and other affected regions, mitigate the impacts on food security, economic productivity, and political stability, improve interagency coordination to prevent future outbreaks, and promote resilience in affected countries. 3.FindingsCongress finds the following:(1)The United States Agency for International Development reports that countries in East Africa are currently suffering the worst desert locust outbreak in decades, which will devour crops and pasture and destroy local livelihoods across the region. (2)As of December 2020, the Food and Agriculture Organization reported that there were 42 million people experiencing acute food insecurity in East Africa, which numbers are projected to increase if the desert locust outbreak is not controlled. (3)The desert locust outbreak in East Africa, particularly in Kenya, Ethiopia, and Somalia, is negatively impacting food security, local livelihoods and economic productivity, and may threaten political stability in the region.(4)Proactive investments now to control the desert locust outbreak could reduce the need for a much larger United States humanitarian response effort later, as well as support economic and political stability and build resilience in affected countries. (5)In order to optimize the United States response to the desert locust outbreak, an interagency working group should be established to develop and implement a comprehensive, strategic plan to control the desert locust outbreak in East Africa and other affected regions, mitigate impacts on food security, economic productivity, and political stability and prevent future outbreaks.4.Interagency working group(a)EstablishmentThe President shall establish an interagency working group to coordinate the United States response to the ongoing desert locust outbreak in East Africa and other affected regions, including the development of a comprehensive, strategic plan to control the outbreak, mitigate the impacts on food security, economic productivity, and political stability, and prevent future outbreaks. (b)Membership(1)In generalThe interagency working group shall be composed of the following:(A)Two representatives from the United States Agency for International Development.(B)One representative from each of the following: (i)The United States Mission to the United Nations Agencies for Food and Agriculture.(ii)The National Security Council.(iii)The Department of State.(iv)The Department of Defense.(v)The Department of Agriculture.(vi)Any other relevant Federal department or agency.(2)ChairThe President shall designate one of the representatives from the United States Agency for International Development described in paragraph (1)(A) to serve as chair of the interagency working group.(c)DutiesThe interagency working group shall—(1)assess the scope of the desert locust outbreak in East Africa and other affected regions, including its impact on food security, economic productivity, and political stability in affected countries; (2)assess the impacts of restrictions relating to the coronavirus disease 2019 (commonly referred to as COVID–19) pandemic on efforts to control the desert locust outbreak and mitigate its impacts and in exacerbating food insecurity;(3)monitor the effectiveness of ongoing assistance efforts to control the desert locust outbreak and mitigate its impacts and identify gaps and opportunities for additional support to such programs;(4)review the effectiveness of regional and multilateral efforts to control the desert locust outbreak and the coordination among relevant United States Government agencies, regional governments, and international organizations, including the World Food Programme and the United Nations Food and Agriculture Organization; and(5)not later than 90 days after the establishment of the interagency working group under subsection (a), develop and submit to the President and the appropriate congressional committees a comprehensive, strategic plan to control the desert locust outbreak, including a description of efforts to—(A)improve coordination among relevant United States Government agencies, regional governments, and international organizations, including the World Food Programme and the United Nations Food and Agriculture Organization; (B)ensure delivery of necessary assets control the desert locust outbreak and humanitarian and development assistance to address and mitigate impacts to food security, economic productivity, and political stability; and(C)to the extent practicable, prevent and mitigate future desert locust and other, similar destructive insect outbreaks (such as Fall Armyworm) in Africa and other parts of the world, which require a humanitarian response.(d)Interagency working group supportThe interagency working group shall continue to meet not less than semi-annually to facilitate implementation of the comprehensive, strategic plan required by subsection (c)(5).(e)SunsetThis Act shall terminate on the date that is 2 years after the date of the enactment of this Act, or at such time as there is no longer an upsurge in the desert locust outbreak in East Africa, whichever occurs earlier.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk